ACCEPTED
                                                                                      03-15-00247-CR
                                                                                              6766649
                                                                           THIRD COURT OF APPEALS
                                                                                      AUSTIN, TEXAS
                                                                                  9/2/2015 2:40:31 PM
                                                                                    JEFFREY D. KYLE
                                                                                               CLERK
                              NO. 03-15-00247-CR

KAYLA JEAN LARDIERI                       §        IN THE THIRD FILED IN
                                                            3rd COURT OF APPEALS
                                                                AUSTIN, TEXAS
V.                                        §        DISTRICT 9/2/2015
                                                             COURT      OF PM
                                                                     2:40:31
                                                              JEFFREY D. KYLE
THE STATE OF TEXAS                        §        APPEALS OF TEXAS Clerk




     STATE’S SECOND MOTION TO EXTEND TIME TO FILE BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes the State of Texas, Appellee in the above-styled and -numbered

cause, and moves for an extension of time of 30 days to file Appellee’s brief, and

for good cause would show the following:

                                         I.

      Appellant was convicted by a jury of Attempt to Commit Capital Murder,

Aggravated Kidnapping, Aggravated Robbery, and Tampering with Physical

Evidence. Her punishment was assessed by the trial court at 30 years for the

Attempted Capital Murder, Aggravated Kidnapping and Aggravated Robbery

offenses, for which there was a deadly weapon finding. She received 10 years for

the Tampering offense. The sentences were to be served concurrently. Appellant

was also assessed court costs. Appellant’s brief was filed on July 2, 2015. The

State’s brief is currently due on September 2, 2015.




                                         1
                                         II.

      Chari Kelly – the attorney for the State at trial – is handling the State’s brief

in this case. From August 3rd to August 7th, she was out of the office on vacation.

On August 10th she had to travel to Houston for a deposition in CR2014-149 & -

204. From August 11-16, she prepared for that same trial, though on August 17th it

was reset. She then had jury selection in CR2015-158 on the 17th, and that trial

lasted from August 24-26. On the 31st she attended a funeral in San Antonio, and

today, September 2, 2015, she had grand jury. Additionally, she has had to manage

her regular docket. Because of the foregoing, she has not yet been able to finish

the State’s response, and the State respectfully requests an extension of 30 days to

file the State’s brief in the instant cause. This is the second extension sought by

Appellee.

                                         III.

      WHEREFORE, PREMISES CONSIDERED, the State’s counsel

respectfully prays for an extension of 30 days, until October 2, 2015, so that an

adequate response may be made to Appellant’s brief.           This extension is not

requested for purposes of delay but so that justice may be done.




                                          2
                                       Respectfully submitted,

                                       /s/ Joshua D. Presley
                                       Joshua D. Presley SBN: 24088254
                                       preslj@co.comal.tx.us
                                       Comal Criminal District Attorney’s Office
                                       150 N. Seguin Avenue, Suite 307
                                       New Braunfels, Texas 78130
                                       Ph: (830) 221-1300 / Fax: (830) 608-2008



                         CERTIFICATE OF SERVICE

      I, Joshua D. Presley, Assistant District Attorney for the State of Texas,

Appellee, hereby certify that a true and correct copy of this State’s Second Motion

to Extend Time to File Brief has been delivered to Appellant KAYLA JEAN

LARDIERI’s attorney in this matter:

      Paul A. Finley
      pfinley@reaganburrus.com
      Reagan Burrus, PLLC
      401 Main Plaza, Suite 200
      New Braunfels, TX 78130
      Counsel for Appellant on Appeal

by electronically sending it to the above-listed email address through
efile.txcourts.gov, this 2nd day of September, 2015.


                                             /s/ Joshua D. Presley
                                              Joshua D. Presley




                                         3